DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 objected to because of the following informalities: the claim is labelled as “Original” when, per the “Remarks” provided by the Applicant, this claim should be labelled as “Withdrawn”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ominami et al. (U.S. Patent Application Publication Number 20160203944, from hereinafter “Ominami”).
In regards to claim 1, Ominami teaches a sample analyzer (abstract) comprising a first energy beam source configured to provide a first energy beam to a sample (claims 3 and 10), a second energy beam source configured to provide a second energy beam, which is different from the first energy beam, to the sample (claims 3 and 10, paragraphs 0132-0141, acceleration is linked to energy, change the acceleration of the beam and the energy will be changed), a reflected beam sensor disposed between the second beam source and the sample to detect a reflected beam of the second energy, which is reflected by one side of the sample (paragraph 0057) and a transmitted beam sensor disposed adjacent to the other side of the sample to detect a transmitted beam of the second energy beam (paragraphs 0047 and 0113, at least).
In regards to claim 2, Ominami teaches that the second beam source is a multi-energy beam generator (claims 3 and 10, paragraphs 0132-0141, acceleration is linked to energy, change the acceleration of the beam and the energy will be changed).
In regards to claim 4, Ominami teaches that the second energy beam is a multi-energy beam comprising an electron (paragraph 0113 teaches that the source may be an electron source).
In regards to claim 6, Ominami teaches that the transmitted beam sensor comprises a radiation sensor (paragraphs 0047 and 0113).
In regards to claim 7, Ominami teaches that the transmitted beam sensor further comprises an electron sensor disposed between the sample and the radiation sensor (paragraphs 0047 and 0113).
Allowable Subject Matter
Claims 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881